         Case 6:21-cv-00051-ADA Document 18 Filed 04/28/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


  BCS SOFTWARE, LLC,

                Plaintiff                                     Case No. 6:21-cv-0051-ADA


                v.                                            JURY TRIAL DEMANDED


   ZOHO CORPORATION

                Defendant


           PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME

       BCS Software, LLC (“Plaintiff”) moves the Court for an extension of the deadline for

Plaintiff to file a response to Defendant’s Motion to Transfer Venue (“Motion”). Defendant filed

its Motion on March 31, 2021 [Dkt. No. 14]. Plaintiff’s response to the Motion is currently due

on April 28, 2021 [Dkt. No. 17].

       The Parties have stipulated and agreed to extend the deadline for Plaintiff to respond to

the Motion to be up to May 5, 2021. Plaintiff agrees that it will not rely on this extension in any

way as a reason to deny the Motion.

       Accordingly, as stipulated and agreed by the Parties, Plaintiff respectfully requests the

deadline for Plaintiff’s response to Defendant’s Motion to be up May 5, 2021.
         Case 6:21-cv-00051-ADA Document 18 Filed 04/28/21 Page 2 of 2




 Dated: April 28, 2021                             Respectfully Submitted

                                                   /s/ M. Scott Fuller
                                                   Thomas Fasone III
                                                   Texas Bar No. 00785382
                                                   tfasone@ghiplaw.com
                                                   M. Scott Fuller
                                                   Texas Bar No. 24036607
                                                   sfuller@ghiplaw.com
                                                   Randall T. Garteiser
                                                   Texas Bar No. 24038912
                                                   rgarteiser@ghiplaw.com

                                                   GARTEISER HONEA, PLLC
                                                   119 W. Ferguson Street
                                                   Tyler, Texas 75702
                                                   Telephone: (903) 705-7420


                                                   /s/ Raymond W. Mort, III
                                                   Raymond W. Mort, III
                                                   Texas State Bar No. 00791308
                                                   raymort@austinlaw.com

                                                   THE MORT LAW FIRM, PLLC
                                                   100 Congress Ave, Suite 2000
                                                   Austin, Texas 78701
                                                   Tel/Fax: (512) 865-7950


                                                   ATTORNEYS FOR PLAINTIFF
                                                   BCS SOFTWARE, LLC




                            CERTIFICATE OF CONFERENCE

         The undersigned attorney represents and confirms that a conference was conducted with
opposing counsel prior to filing the instant Motion, and counsel indicated no opposition to the
relief requested herein.

                                                   /s/ M. Scott Fuller
                                                   M. Scott Fuller


UNOPPOSED MOTION FOR EXTENSION OF TIME                                                            2
